USCA11 Case: 19-15058          Date Filed: 03/30/2021      Page: 1 of 2



                                                                  [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 19-15058
                              ________________________

                                Agency No. A027-385-829



SOHAIL MAYAN,

                                                                         Petitioner,


                                            versus


U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                              ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                     (March 30, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, Circuit Judge, and SELF,∗
District Judge.

       ∗Honorable Tilman Eugene Self III, United States District Judge for the Middle District
of Georgia, sitting by designation.
          USCA11 Case: 19-15058       Date Filed: 03/30/2021   Page: 2 of 2



PER CURIAM:

      Sohail Mayan has petitioned for review of a Board of Immigration Appeals

(“BIA”) decision denying his application for cancellation of removal from the

United States and ordering removal. The BIA concluded that Mayan failed to

prove he had not been convicted of an “aggravated felony,” 8 U.S.C.

§ 1227(a)(2)(A)(iii), because the record of his Florida marijuana conviction was

inconclusive as to whether the crime he committed was such a felony. Thus, the

BIA found him ineligible for cancellation of removal. Id. § 1229b(b)(1)(C).

Mayan petitioned this Court for review, arguing that in the face of such ambiguity

the BIA should have presumed his conviction was for the least of the acts the

Florida statute criminalized, a determination that would have made him eligible for

the relief he sought.

      After we ordered that the case be orally argued, the United States Supreme

Court held that a petitioner in Mayan’s shoes—whose record of conviction is

ambiguous as to whether the conviction was for an aggravated felony—has failed

to meet his burden of proof to demonstrate he is eligible for cancellation of

removal. See Pereida v. Wilkinson, 141 S. Ct. 754 (2021). Because Pereida

controls the outcome of this case, we deny Mayan’s petition.

      PETITION DENIED.




                                          2